U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 5557.06
DATE: July 18, 1996
SUBJECT: Hostage Situation Management
RULES EFFECTIVE DATE: July 22, 1996
1. [PURPOSE AND SCOPE ยง552.30. The Bureau of Prisons primary
objectives in all hostage situations are to safely free the
hostage(s) and to regain control of the institution.]
Staff are advised to refer to the Correctional Services Manual,
for additional guidance on managing hostage situations.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Any hostage situation that occurs will be managed to safely
free hostages and regain control of the institution.
b. Decision making authority in any hostage situation will be
clearly delineated.
c. Negotiations in hostage situations will ordinarily be done
by staff trained in negotiation techniques.
d. Contacts with representatives of the news media will be
done by specifically assigned staff and in accordance with Bureau
policy.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5557.05

b.

Hostage Situations (12/11/91)

Directives Referenced
PS 1480.03
PS 5500.07

News Media Contacts (10/07/94)
Correctional Services Manual (09/18/95)

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 5557.06
July 18, 1996
Page 2
c. Rules cited in this Program Statement are contained in 28
CFR 552.30-33.
d. Rules referenced in this Program Statement are contained in
28 CFR 540.65.
4.

STANDARDS REFERENCED

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: FC2-4055
b. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4212
c. American Correctional Association Foundation/Core
Standards, Adult Local Detention Facilities: FC2-5053
5. [NEGOTIATIONS ยง552.31. The Warden is not ordinarily involved
directly in the negotiation process. Instead, this
responsibility is ordinarily assigned to a team of individuals
specifically trained in hostage negotiation techniques.
a. Negotiators have no decision-making authority in hostage
situations, but rather serve as intermediaries between hostage
takers and command center staff.
b. During the negotiation process, the following items are
non-negotiable: release of captors from custody, providing of
weapons, exchange of hostages, and immunity from prosecution.]
c. Negotiation teams typically consist of a team leader, a
primary and a secondary negotiator, a mental health expert, and a
recorder.
6. [HOSTAGES ยง552.32. Captive staff have no authority and their
directives shall be disregarded.]
Captive staff, regardless of their positions of authority, are
considered to be under duress, and their directives are to be
disregarded.
7. [MEDIA ยง552.33. The Warden shall assign staff to handle all
news releases and news media inquiries in accordance with the
rule on Contact with News Media (see 28 CFR 540.65).]
28 CFR 540.65, the rule on Contact with the News Media, is
contained in the Program Statement on News Media Contacts.
a. Ordinarily, the Warden should assign the institution Public
Information Officer. Whomever is assigned shall contact the
Central Office Public Information Officer for technical
assistance.

P.S. 5557.06
July 18, 1996
Page 3
b. The person assigned should arrange for regular briefings of
any family members of hostages gathered at the Hostage Family
Services Center.
c. Media representatives shall be located in an area where
their presence will not interfere with the effective management
of the hostage situation.

\s\
Kathleen M. Hawk
Director

